      Case 1:19-cv-10347-LTS-DCF Document 18-1 Filed 09/14/20 Page 1 of 1




                                                                               Office of Public Affairs




Stakeholder Message

U.S. Citizenship and Immigration Services would like to remind applicants, petitioners, their
representatives and other members of the public that the USCIS Policy Manual is the centralized online
repository for USCIS policies.

In 2010, we reviewed our immigration policies to improve quality, transparency and efficiency. As a
result, we created the USCIS Policy Manual. This will ultimately replace the Adjudicator’s Field Manual
(AFM), the USCIS Immigration Policy Memoranda website, and other policy repositories.

We are working quickly to incorporate relevant AFM content and policy memoranda into the Policy
Manual. As that process is still ongoing, USCIS is streamlining its website by moving any remaining AFM
content to its corresponding Policy Manual Part, as PDFs, to preserve the AFM content until the relevant
AFM content has been incorporated into the Policy Manual. As of May 21, 2020, the AFM website no
longer exists, and users are redirected to the Policy Manual website. If a provision in the Policy Manual
conflicts with remaining AFM content or policy memoranda, the updated information in the Policy
Manual prevails.

You can go to the USCIS Policy Manual website to sign up for email updates on the Policy Manual. You
can also email comments on the USCIS Policy Manual to uscispolicymanual@uscis.dhs.gov or check our
Policy Manual for Comment webpage to see if there are any current opportunities for comment.

For more information on USCIS and its programs, please visit uscis.gov or follow us on Twitter (@uscis),
YouTube (/uscis), Facebook (/uscis) and Instagram (@USCIS).

Kind regards,

Public Engagement Division
U.S. Citizenship and Immigration Services




                         AILA Doc. No. 20052230. (Posted 5/22/20)
